It gives me great pleasure to extend to Mr. Kittani of Iraq, on behalf of my delegation, our sincere congratulations upon his election to the presidency of the thirty- sixth session of the General Assembly. The Sudan, which enjoys close brotherly relations with his country, is confident that his wealth of experience, wisdom and competence in the political and diplomatic fields will enable him to guide the deliberations of this session towards success and towards the constructive goals to which we all aspire.
235.	My delegation would also like to express appreciation to his predecessor, Mr. von Wechmar, for the competence and skill with which he discharged his responsibilities as President of the thirty-fifth session and the emergency special session on Namibia. We also appreciate his tireless efforts to create a favorable climate in which the Assembly can achieve progress towards launching global negotiations on the most important international economic questions.
236.	My delegation warmly welcomes the admission of Belize and the Republic of Vanuatu to the United Nations. We trust that they will make a useful and effective contribution to the work of the Organization.
237.	The General Assembly is convening at a time when the international situation is fraught with tension, conflict, deterioration of international relations and mutual mistrust between nations that seriously threaten international peace and security. This gloomy situation is a serious challenge to the principles and purposes of the United Nations. The policy of intervention in the internal affairs of others and the recurrent resort to the use of force in international relations, precipitating armed conflicts in various parts of the world, reflect a. disturbing contradiction between the commitments of Member States under the Charter and their actions and behavior which constitute blatant violations of the Charter and a challenge to the Organization in which the people of the world place all their hopes. There is a great divide between the commitment to the principles and provisions of the Charter and the actual conduct of States in their international relations. Therefore, to put an end to this dangerous situation, responsible and serious international action is imperative. Only through political will and objective cooperation on the part of the international community today and not tomorrow can we create a sound international community based on equality, justice and interdependence for the good of humanity as a whole.
238.	On several occasions we and others have drawn attention to an extremely dangerous phenomenon in international relations that is, interference in the internal affairs of other States, which has spread and become recurrent in the last few years. We reject and condemn interference in the internal affairs of other States, regardless of the cause or pretext, not only because it is a contravention of the principles governing international relations or because it threatens the peace, security and development of the States concerned, but also because it threatens the peace and security of whole regions, forcing many States and peoples, particularly the poorest ones, to use their limited resources for defense rather than for the economic and social development so necessary and urgent for their peoples. Therefore the Sudan will always firmly reject and condemn this dangerous trend in international relations and ask that it be ended before it is too late to avoid catastrophe.
239.	The States of the Organization in general and those of the third world in particular must realize that any compromise about or condoning of interference in the affairs of others is in fact the negation of all the victories that peoples have won during a long and arduous struggle against all forms of colonialism, oppression and repression.
240.	The principles of respect for the national independence, sovereignty and unity of all States and for the right of all peoples to freedom and self-determination become meaningless if any State, acting alone or abetted by others, is allowed to impose its own system or ideology on other weaker or poorer States and peoples. That is why the Sudan is firmly convinced that these fundamental principles constitute the very basis for present day international relations and should be respected by all States in conformity with the Charter of the United Nations, which safeguards the sovereignty and independence of all States, in particular the small and the weak,
241.	The Sudan believes strongly in the principles of settlement of disputes by peaceful means and of the inadmissibility of the use of force in international relations, in accordance with international law and international instruments, particularly the Charter of the United Nations. Our commitment to these principles is reflected in our attempts to assist in finding peaceful solutions to conflicts in both the African and the Arab regions through dialog and mediation, thus maintaining brotherly relations and good-neighborliness and consolidating cooperation in the efforts to achieve development and prosperity.
242.	The Sudan's initiatives and untiring efforts, led by our President himself, to settle by peaceful means the dispute in the Horn of Africa through negotiations and dialog stem from this firm conviction, because the political solution is the only lasting one. The economic and social situation, the historical background and the strategic importance of the region make concerted and sincere action by its countries and peoples essential, in order to allow brotherly coexistence and cooperation among them, so as to channel all their resources towards the solution of the urgent problems of economic and social development, of the refugees and of the damage resulting from the droughts which have affected the country for several years now. Wisdom, rationality and mutual interest make it necessary for the peoples and States of the region to settle their disputes and use their wealth and resources for the true benefit of the peoples and to avoid being drawn into superPower conflicts, which usually involve foreign intervention and undermine national independence and sovereignty.
243.	The Sudan is equally concerned by the situation in Chad and has actively contributed to the attempts to find an equitable, political and just settlement that would safeguard the national unity and territorial integrity of Chad and the peace, security and stability of- the whole region. We fervently hope that the resolutions of the Assembly of Heads of State and Government of the Organization of African Unity, held at Nairobi, will be fully implemented.
244.	The Sudan also feels considerable concern over the question of Western Sahara. That was why we participated actively in the African Committee of Wise Men set up by the OAU Assembly to find a peaceful solution to this problem. We note with satisfaction and pride that the Committee, with the assistance and cooperation of all the parties concerned, was able to agree on a practical and just base for settling the problem. We are proud of the fact that all parties to the dispute expressed their readiness to accept and apply the decisions and recommendations of the Committee. The Sudan considers that this African problem should be solved under the aegis of the OAU,
245.	In the international sphere, our commitment to the principles of the settlement of international disputes by peaceful means prompted our repeated appeals for just political settlements that would end the war that has been going on for more than a year now between two brother countries, Iraq and Iran; for a peaceful solution to the question of Afghanistan, ending the foreign intervention there and enabling the Afghan people to enjoy its right to freedom, independence, sovereignty and nonalignment; for the peaceful reunification of Korea in accordance with the legitimate aspirations of its people; and for the solution of the problem of Cyprus in such a way as to safeguard that country's independence, unity and territorial integrity,
246.	The Sudan's commitment to the settlement of international disputes by peaceful means is also reflected in our active participation in the International Conference on Kampuchea, which took place in July, and in our acceptance of membership of the Ad Hoc Committee of that Conference entrusted with the task of creating a climate favorable to the attainment of a comprehensive peaceful settlement of the Kampuchean question. We take this opportunity of expressing to the international community our gratitude for having been chosen as a member of the Committee, and we pledge ourselves to exert every effort to ensure that the Committee fulfills its responsibility for finding a peaceful solution to the Kampuchean problem.
247.	The Sudan's calls for the avoidance of conflict and the settlement of disputes through dialog in order to establish the peace and stability necessary for the achievement of progress and prosperity and the safeguarding of the human heritage cannot be dissociated from the disturbing phenomenon of the escalating arms race in the world. This frightening race is occurring not only between the great Powers but also between poor developing countries, which would do better to channel their limited human and natural resources into development and construction and the alleviation of the poverty, hunger, ignorance, disease and underdevelopment.
248.	It is sad, regrettable and, at the same time, frightening to note that the expenditure on weapons capable of destroying the world ten times over has reached an astronomical figure exceeding $500 billion, in a world plagued by serious economic crises that undermine its foundations and threaten its very survival. It is imperative that we seriously search for a practical, speedy solution to end the arms race,
249.	At this stage there is no need to stress here the fundamental importance the international community attaches to the situation in the Middle East. It is a situation that, in the absence of a just settlement to the problem of Palestine, continues to endanger international peace and security and to aggravate the conflict in the region. The recent developments we have witnessed this year have given a new and serious dimension to the Middle East crisis. The international community must pause and contemplate what might arise if no appropriate and timely measures are taken.
250.	This year has witnessed the unprecedented and wanton Israeli aggression against Iraq and the destruction of the Iraqi peaceful nuclear installations which were properly subjected to international inspection and control, in accordance with the Treaty on the NonProliferation of Nuclear Weapons, to which Israel has refused to accede. This Israeli criminal act, in addition to its violation of international norms and instruments calling for respect for the territorial integrity of States and of the principles upon which IAEA was founded, constitutes an obvious denial of the right of the peoples and States of the region to develop their resources and wealth in order to achieve progress and prosperity, The flagrant Israeli aggression against Iraq has confirmed what we have been reiterating for several years with regard to Israel's limitless ambitions for occupation, expansion and hegemony. Under the pretext of ensuring its security, Israel invented an imaginary Arab threat in order to obtain the aid and support necessary for achieving its illegitimate dreams and objectives.
251.	Israel did not stop with the bombing of the Iraqi nuclear research center, which it reached by violating the territorial integrity of Iraq and several neighboring countries. It also waged wanton aggression against Lebanon, destroying houses, schools, places of worship, roads and civilian refugee camps in an attempt to carry out its criminal plan to exterminate the Palestinian people wherever they are.
252.	Those serious developments and the inhuman practices of the Zionist regime in Jerusalem and all the occupied Arab territories are proof that no just and durable peace can be established in the area so long as Israel continues to plan for aggression and expansion and so long as the international community's response is confined to mere denunciations and condemnations.
253.	Let us ask and we have every right to ask how long will such an odd and bizarre situation prevail in the Middle East? For how much longer are the Palestinian people condemned to remain confined to refugee camps despite the resolutions of this Organization and others reaffirming their legitimate national and human rights, including their right to self-determination and to establish an independent sovereign State in Palestine? Do we still need to repeat every year from this same rostrum that a just and lasting peace in the Middle East is still dependent upon the complete and unconditional withdrawal of Israel from all the Palestinian and other Arab territories occupied since June 1967, including Jerusalem? Do we need to dwell on the fact that a comprehensive and just peace in the area is still contingent upon Israel's full compliance with the United Nations resolutions that condemn the acquisition of territories by force and aggression? Do we need still more affirmations that a just, lasting and comprehensive peace in the area cannot be achieved without the participation of the PLO?
254.	The deteriorating situation in the Middle East is the most serious challenge to the international community and to the ability of the United Nations to realize the lofty principles and objectives upon which it is based. Ranking high among those principles are respect for the inalienable rights of all peoples to life, freedom and self determination, as well as the inadmissibility of aggression, expansion and acquisition of territory by force. The Israeli contempt for those principles and its noncompliance with the resolutions and provisions adopted by the
Organization confront us all with a grave international responsibility. The deliberate Israeli violation of the principles of the Charter of the United Nations and of international law has left the international community with no choice but that of applying the measures provided for in Chapter VII of the Charter against Israel.
255.	The deteriorating situation in southern Africa also requires urgent consideration by the international community. In that region, barbaric policies and practices are carried out by another racist regime in violation of international law and instruments and United Nations resolutions. The white minority regime of South Africa is a mirror image and a natural ally of the Zionist Government of Israel, as is evidenced by the similarity of their aggressive, expansionist practices and by the close cooperation between these two abnormal regimes outlawed by the international community.
256.	In Namibia, where the situation poses a serious threat to world peace and security and where the international community has recognized the necessity of peacefully settling the question in accordance with the provisions of Security Council resolution 435 (1978), South Africa is still trying to undermine the international efforts in order to maintain its domination and exploitation of the wealth of Namibia.
257.	South Africa participated in the arduous and protracted negotiations that led to resolution 435 (1978) and has pledged to implement it. It is also aware of the tolerance and wisdom demonstrated by SWAPO and all the African countries in accepting this compromise and pledging to implement it fully in order to arrive at a peaceful settlement of the Namibian question.
258.	It is evident that South Africa will change neither its position nor its policies in Namibia unless the international community particularly the Western countries  takes a firm stand with regard to South Africa along the lines prescribed in resolution ES8/2, adopted at the eighth emergency special session of the General Assembly, on Namibia, held early last month. All States are called upon to implement the sanctions against South Africa in order to force it to respect the international will and to abide by United Nations resolutions.
259.	We appeal to all Member States, regardless of their social systems, to show the utmost cooperation in observing and enforcing these comprehensive sanctions in order completely to isolate the racist regime in South Africa. The five Western countries that played a significant role in bringing about the plan contained in resolution 435 (1978) are under a greater obligation than others to exert pressure on South Africa to force it to implement that Security Council resolution, thus peacefully settling the Namibian question before the situation explodes and threatens everyone's interests in that vital area. We appreciate the efforts of the five Western countries to find a peaceful and just settlement to the Namibian question, and we trust that they will continue those efforts whatever the obstacles and the difficulties involved.
260.	The people and the Government of the Sudan have followed with great concern and attention the deteriorating situation in South Africa, which is caused by the intensified repressive measures of the racist regime against the indigenous majority of the people and by that regime's persistence in implementing the policies and practices of apartheid, which have been rejected and condemned by the international community. The Sudan and all of Africa have repeatedly warned here and in other international forums of the dangers inherent in South Africa's racist policies, particularly what the South African Government calls the policy of "separate development of the races" and what the rest of the world calls "apartheid". There is also the policy of "gradual change", a term by which the racist minority regime in Pretoria is trying to trick the international community into thinking that gradual improvement of their inhuman regime is in progress in South Africa.
^ol. Our rejection of that whole policy emanates from our awareness of the real intentions of the racist minority in South Africa and our conviction that its racist policies and measures are nothing more than mere tinkering that does not affect the basic structure of the hideous apartheid regime, which on the one hand guarantees the perpetuation of the domination and exploitation by the white minority and on the other ensures that the majority of the indigenous black majority will continue to live as poor oppressed foreigners in their own homeland.
262.	We warn of the dangerous consequences of applauding and Relieving the present and future tricks that Pretoria pulls out in order to placate world opinion and suppress the struggle of our brothers in South Africa for liberty and equality. What Pretoria should do is not effect limited and superficial changes, but uproot and completely destroy the apartheid system and establish a healthy democratic society in which the majority will exercise its natural and legitimate right to liberty and sovereignty in its own homeland.
263.	We believe that this is inevitable, because the heroic struggle and resistance of the black majority is being intensified despite the repressive policies and the new oppressive practices which the racist regime continually invents. However, it is sad and frustrating to note the silence of many countries as they witness the policy of deportation and dispersion practiced by the racist authorities which consists of removing people to the areas known as Bantustans. Such policy has been rejected and declared null and void by the international community.
264.	These serious developments in southern Africa and the threat they pose to peace and security not only in Africa but also in the whole world make more clear than ever the necessity for the international community represented in the Assembly not only to condemn and declare invalid and illegal all those measures of the racist authorities but also to start applying against South Africa the comprehensive sanctions provided for in Chapter VII of the Charter.
265.	The international economic situation is, unfortunately, in no better shape than the political situation. In the last few years, and particularly this year, we have witnessed an intensified aggravation of the world economic situation, the serious repercussions of which on the developing countries threaten to undermine not only the development efforts of these countries but also their ability to provide their peoples with the barest necessities.
266.	The adoption of the new International Development Strategy for the 1980s by the Assembly at its thirty-fifth session [resolution 35/56] has revived hopes for improved international economic cooperation that would accelerate the development of the developing countries within the context of the establishment of the new international economic order. However, the setbacks affecting international economic cooperation in the course of this year as reflected in the failures and disappointments in the preparations for the global negotiations, the United Nations Conference on the Least Developed Countries, the United Nations Conference on New and Renewable Sources of Energy, the Third United Nations Conference on the Law of the Sea, the system for financing scientific and technical cooperation for development and other areas have proved that no meaningful change has occurred since last year and that the rigid and intransigent positions of some developed countries, which led to the failure of the eleventh special session last year, have only hardened this year.
267.	The reluctance of a few developed countries to participate positively in the search for solutions to the present economic crisis and especially the chronic problems of the developing countries is a serious element threatening not only to stall the dialog on more rational and fruitful international economic cooperation, but also to destroy the still fragile basis which the international community has managed to establish, within the United Nations framework, as a starting-point in its endeavors to achieve an economically interdependent world based on cooperation for the benefit of all rather than on confrontation and narrow national interests, the bitter results of which the world experienced in the 1930s. The situation is further worsened by the world economic crisis and its impact on the economies of developing countries, as the developed countries have resorted to shortsighted national policies, protectionist measures, inflationary policies, high interest rates, cuts in official development assistance to developing countries, the creation of tariff and non-tariff barriers against goods from developing countries and the restriction of the transfer of technology of those countries.
268.	One of the most important recent events in the economic field was the convening of the United Nations Conference on the Least Developed Countries, which took place in Paris during the first half of September. We believe that the convening of the Conference was in itself international recognition of the serious economic situation in some 30 developing countries that are faced with special structural problems threatening their very survival in the present international economic situation. It was also an expression of the desire of the international community to find quickly fruitful solutions to these problems, a desire manifested in the development and adoption by the Conference of the Substantial New program of Action for the 1980s for the least developed countries.6 Although the outcome of the Conference fell short of the demands and expectations of the developing countries, and the least developed in particular, the adoption of the program of Action and the commitment to implement it constitute a serious step towards the radical solution of the problems of the least developed countries in a manner that will enable them to achieve self-sustained economic and social development. The commitment of most of the developed countries to designate 0.7 per cent of their revenue for official development assistance, and the commitment of many of them to allocate 0.15 per cent of their revenue to the least developed countries in order to double that pub lie assistance by 1985, are serious and encouraging indications of the prospects of implementing the Substantial New program of Action adopted in Paris.
269.	The least developed countries, and indeed the other developing countries, are confronted not only with the serious problems posed by the international economic crisis, particularly food and energy problems, but also with other serious problems, such as national disasters and the influx of refugees that strain their already weak economies, drain their meagre resources and divert the efforts that are supposed to be directed towards economic and social development.
270.	The Sudan, one of the African least developed countries which is host to large numbers of refugees, accords a special importance to the problems of refugees in the world in general and in Africa in particular. We are concerned not only because of the humanitarian aspects of the refugee problem but also, because of their serious impact on the economic and social development plans of the host countries and countries of origin. That is why we welcomed the convening of the International Convention on Assistance to Refugees in Africa, which was held at Geneva in April on an African initiative and with international support.
271.	We are gratified that the Conference succeeded in highlighting the plight of refugees in Africa and in indicating the nature and magnitude of the assistance urgently needed by the refugees and the host countries. The active participation in that Conference was a clear indication of the international community's concern and support for African refugees. Although the pledged contributions fell short of the need of refugees in Africa, we believe that the Conference was a step in the right direction which ought to be followed by international measures and pledges commensurate with the magnitude of the problems at a time when new waves of refugees further strain the economies of the host countries.
272.	We appeal to all States, institutions, organizations and individuals that pledged contributions at or outside the Geneva Conference to make their contributions available without delay, because the refugee situation is critical and the needs are pressing. The refugee settlement projects which were presented to the Conference by several African countries, in particular the Sudan, are well prepared and, as such, should be financed by the resources pledged at the Conference. Most of those projects, including that of the Sudan, aim at providing regular settlements for the refugees, making them self-reliant and integrating them in national and economic and social development programs,
273.	In conclusion, I should like to reiterate that, in spite of the tensions in international relations today and the gap between international behavior as prescribed by the Charter and as practised by States, we still hope that wisdom will prevail and that all States will uphold the purposes and principles of the Charter as providing the best framework for regulating relations among States and establishing cooperation on civilized and rational bases. The political, military and economic crises besetting the world today should not be a cause for undue pessimism, but should spur us to exert more efforts to create an international community based on peace and justice.
274.	The people and Government of the Democratic Republic of the Sudan would like to reaffirm here their commitment to the purposes and principles of the United Nations and pledge that they will work tirelessly in order to consolidate those principles in a way that will ensure the achievement of peace and prosperity for all nations.
